Citation Nr: 0531455	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-44 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for personality 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include recurrent major depressive disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
February 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDINGS OF FACT

1.  A histrionic personality disorder was shown in service, 
and a personality disorder with passive/aggressive features 
is currently shown by the medical evidence.

2.  The veteran's service medical records do not show any 
evidence of a diagnosis of, or treatment for a psychiatric 
disorder, to include a major depressive disorder, in service 
or at service separation. 

3.  The veteran has current diagnoses of recurrent major 
depressive disorder and dysthymic disorder that are not shown 
by competent medical evidence to be related to her military 
service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A psychiatric disorder, to include recurrent major 
depressive disorder, was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in March 2004 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  She was 
advised that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment for her claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for her.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and her VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and her private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was notified of the need for a VA 
examination.  However, the veteran failed to appear for her 
scheduled VA mental disorders examination in July 2004, and 
her attorney notified the RO the day after the examination 
was to take place that the veteran requested that her claim 
be considered based on the private medical evidence that had 
been submitted.  The evidence of record contains letters 
notifying the veteran of the time and date for which the 
examination was scheduled and of the consequences of failing 
to report for the scheduled examinations.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. §3.655 (2005).  
The veteran was asked to advise VA if there were any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  She was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Review of the veteran's service medical records shows that 
she was twice diagnosed with histrionic personality disorder, 
with somatic features, beginning in August 1984.  In March 
1985, the psychiatric department found that the veteran was 
not a candidate for psychotherapy and it was recommended that 
she be administratively separated due to a histrionic 
personality disorder "so severe as to render her unsuitable 
for service in a military environment. . . .  She is 
psychiatrically fit for full duty, responsible for her 
actions."  The remainder of the service medical records are 
negative for any diagnosis of recurrent major depression.  
The veteran sought treatment in September 1985 complaining of 
anxiety and depression secondary to conflict with her 
superiors.  The examiner at that time stated that the veteran 
had a previous diagnosis of histrionic personality disorder 
and recommendations for administrative separation.  However, 
the examiner noted that 

the previous statement that she is "fit 
for full duty" merely indicates that 
she possesses no mental illness; 
rather, her problems are the result of 
a disordered personality which, by the 
USMC [Separation] Manual, must be 
handled by administrative action.  
While there is indication that [the 
veteran] is attempting to manipulate 
the system for her own ends, it is also 
true that she is unsuitable and is at 
risk for self-destructive behavior in 
the future if maintained in the 
service."  (Emphasis in original).

On the veteran's Department of Defense Form DD-214, Armed 
Forces of the United States Report of Transfer of Discharge, 
the official reason listed for her separation from active 
service was "CoG, condition not a physical disability, 
personality disorder."  

Subsequent to service, an October 2003 private initial 
psychiatric evaluation noted that the veteran reported 
symptoms of attention deficit disorder and depression, 
specifically feelings of hopelessness, helplessness, and 
tiredness.  However, although she reported feeling anxiety 
about certain things, such as her children and her health, 
she did not report having anxiety attacks.  She also noted 
difficulty sleeping.  The veteran reported taking Prozac for 
several months until January 2003, at which time she switched 
to Zoloft, which was continued until September 2003.  The 
diagnoses were major depressive disorder, recurrent, moderate 
with no psychotic features; anxiety disorder, not otherwise 
specified; and attention deficit disorder.  

A November 2004 private evaluation noted the veteran's 
personal history prior to service, and that the veteran 
reported "that her growing up period was 'okay' but with 
this statement, she becomes uncharacteristically reticent and 
no more is discussed about her general childhood, especially 
when she was living at home."  The veteran also noted that 
during service, she took longer than average to complete her 
basic training.  Once she did, she was assigned to a 
communications unit, which she did not like, and was harassed 
over her body weight.  The veteran reported that she was 
"really harassed" and forced through physical training and 
light duty even though she was pregnant, but then received an 
"early out" because of her pregnancy.  She also reported 
that she was "unjustifiably harassed" at the time of her 
discharge, and was then told that she had a personality 
disorder.  The veteran reported that subsequent to service, 
she went through 2 divorces, and moved frequently to 
different areas of the country.  Currently, she reported a 
weight gain of 60 pounds in 18 months, and a general 
unhappiness with her life, including with her job and place 
of residence.  The psychiatrist stated that "she does adhere 
to a fairly normalized lifestyle but goes through her general 
activities both day and night with a great deal of 
depression."  

The mental status examination found evidence of both 
depression and anxiety, and the examiner noted that "there 
[was] a definite relationship between this woman's 
demonstration of affectual response and the unfortunate 
circumstances that not only made up her problems in the 
service but the difficulties that have challenged her since 
that time."  The veteran's coping mechanisms were found to 
be dysfunctional, if not pathological, and the psychiatrist 
found that these were the greatest causative factor in the 
"challenges that she had to face both martially [sic] if not 
vocationally."  The diagnoses were dysthymic disorder, 
nicotine dependence, anxiety disorder not otherwise 
specified, and apparent personality disorder not otherwise 
specified, with passive/aggressive features.  The examiner 
concluded by stating that "[the veteran's] general 
difficulties do in fact, present a nexus between the 
difficulties she had in the service and the problems that she 
is now facing but I cannot in good conscience assert that 
'all of her problems are due to the service entirely.'"

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The medical evidence of record shows that the veteran was 
discharged from service as a result of being diagnosed with a 
histrionic personality disorder.  It also shows that the 
veteran was diagnosed in November 2004 with "apparent 
personality disorder, not otherwise specific, with 
passive/aggressive features."  However, personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation, and therefore, the veteran's 
personality disorder cannot be considered a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
a personality disorder is not a disability for which a 
veteran is entitled to compensation, the claim for service 
connection for a personality disorder must be denied.

The service medical records are negative for any findings of 
major depression or dysthymia.  Indeed, the service medical 
records indicated that the veteran did not have a psychiatric 
disorder on multiple examinations.  The veteran has not 
submitted or identified any mental health treatment that she 
received between the time of her separation from service in 
1986 and the first diagnosis of major depressive disorder of 
record in 2003.  Thus, a psychiatric disorder, to include 
major depression, was not shown in service, and the first 
medical evidence of record of a psychiatric disorder was more 
than 15 years subsequent to service discharge.  

Although the November 2004 private psychologist related the 
veteran's current depressive disorder at least in part to her 
time in service, there is no evidence that the psychologist 
reviewed the veteran's service medical or personnel records, 
or based the diagnosis on anything other than the veteran's 
reported history.  In this regard, the history as reported to 
the examiner by the veteran is shown to be inconsistent with 
the evidence of record.  The veteran stated to the examiner 
that she was a Persian Gulf veteran.  However, her period of 
service ended in 1986, prior to the time the Persian Gulf 
conflict began, and her service personnel records show that 
she never had any overseas duty during her 3 years and 4 
months of service.  Additionally, the veteran also reported 
that she was discharged because she became pregnant.  
However, although her service separation physical 
specifically notes that the veteran was indeed pregnant at 
the time of her discharge, she was not discharged for that 
reason.  The official reason listed for her separation from 
active service on her Department of Defense Form DD-214, 
Armed Forces of the United States Report of Transfer of 
Discharge, was "CoG, condition not a physical disability, 
personality disorder."  The examiner also noted 
inconsistencies in the veteran's report of being harassed and 
being treated unfairly in service, but she reported receiving 
the Good Conduct Medal and being honorably discharged.  

As the 2004 private psychologist based the opinion that there 
was "a nexus between the difficulties she had in service and 
the problems she is now facing," on the veteran's history 
that is not supported by the factual evidence of record, this 
opinion can not be considered competent medical evidence.  

As such, the fact remains that there is no competent medical 
evidence of record linking the veteran's current psychiatric 
disorders to service or to any incident of service, despite 
her assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of this disorder is more than 15 years after 
his period of service had ended.  See cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  As there is no 
competent medical evidence which provides the required nexus 
between military service and the currently diagnosed major 
depression, service connection for a psychiatric disorder is 
not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for personality disorder is denied.

Service connection for a psychiatric disorder, to include 
recurrent major depressive disorder, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


